DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-5, 8-15, and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9, 11-17, and 20 of U.S. Patent No. 10,728,007. Although the conflicting claims are not identical, they are not patentably distinct from each other because some of the limitations in the instant application claims 1, 8, 11, and 18 have been eliminated from patent claims 1, 6, 11, and 16 and vice versa as seen in the bold and italic in the tables below. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). Also note Ex parte Rainu, 168 USPQ 375 (Bd. App. 1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Instant application claim 1:                               US Patent 10,728,007 claim 1:
A method in a User Equipment (UE) supporting Hybrid Automatic Repeat request
(HARQ), comprising:

A method in a User Equipment (UE) supporting Hybrid Automatic Repeat 
request (HARQ), comprising:


receiving a first radio signal;
detecting a low-latency signaling in L1 time intervals respectively; and

detecting a low-latency signaling in L1 time intervals respectively;  and
transmitting first HARQ-ACK information;

Transmitting first HARQ-ACK information;  
wherein the low-latency signaling is a physical layer signaling, the low-latency signaling comprises a first field, the first field in the low-latency signaling is used for determining at least the former one of whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit in a first HARQ-ACK bit group and the number of HARQ-ACK bits in the corresponding low-latency HARQ-ACK bit group; the first HARQ-ACK bit group comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group; the firsts HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group; the first HARQ-ACK information and the low-latency HARQ-ACK bit group each comprise a positive integer number of HARQ-ACK bits, and one HARQ-ACK bit indicates whether one downlink bit block is correctly decoded; the L1 is a positive integer; time-domain resources occupied by the first radio signal are not later than any one of the L1 time intervals; the first radio signal is transmitted on a Physical Downlink Shared Channel.

wherein the low-latency signaling is a physical layer signaling, the low-latency signaling comprises a first field, the first 
field in the low-latency signaling is used for determining at least the former one of whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit in a first HARQ-ACK bit group and the number of HARQ-ACK bits in the corresponding low-latency HARQ-ACK bit group;  the first HARQ-ACK bit group 
comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group;  the first HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group; the first HARQ-ACK information and the low-latency HARQ-ACK bit group each comprise a positive integer number of HARQ-ACK bits, and one HARQ-ACK bit indicates whether one downlink bit block is correctly decoded;  the L1 is a positive 
integer;  time-domain resources occupied by the first radio signal are not later than any one of the L time intervals; and the first HARQ-ACK information is used for conveying the corresponding low-latency HARQ-ACK bit group. 



	As to claim 2, this claim is fully disclosed in claim 2 of US 10,728,007.

	As to claim 3, this claim is fully disclosed in claim 3 of US 10,728,007.

	As to claim 4, this claim is fully disclosed in claim 4 of US 10,728,007.

	As to claim 5, this claim is fully disclosed in claim 5 of US 10,728,007.

Instant application claim 8:                               US Patent 10,728,007 claim 6:
A method in a base station supporting HARQ, comprising:

A method in a base station supporting HARQ, comprising:
transmitting a first radio signal;

transmitting a first radio signal;  

transmitting a low-latency signaling in L1 time intervals; and

transmitting a low-latency signaling in L1 time intervals;  and
receiving first HARQ-ACK information;

receiving first HARQ-ACK information;  
wherein the low-latency signaling is a physical layer signaling, the low-latency signaling comprises a first field, the first field in the low-latency signaling is used for determining at least the former one of whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit in a first HARQ-ACK bit group and the number of HARQ-ACK bits in the corresponding low-latency HARQ-ACK bit group; the first HARQ-ACK bit group comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group; the first HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group; the first HARQ-ACK information and the low-latency HARQ-ACK bit group each comprise a positive integer number of HARQ-ACK bits, and one HARQ-ACK bit indicates whether one downlink bit block is correctly decoded; the L1 is a positive integer; time-domain resources occupied by the first radio signal are not later than any one of the L1 time intervals; the first radio signal is transmitted on a Physical Downlink Shared Channel.


occupied by the corresponding low-latency HARQ-ACK bit group;  the first HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group;  the first HARQ-ACK information and the low-latency HARQ-ACK bit group each comprise a positive integer number of HARQ-ACK bits, and one HARQ-ACK bit indicates whether one downlink bit block is correctly decoded;  the L1 is a positive integer;  time-domain resources occupied by the first radio signal are not later than any one of the L time intervals; and the first HARQ-ACK information is used for conveying the corresponding low-latency 
HARQ-ACK bit group. 




		As to claim 9, this claim is fully disclosed in claim 5 of US 10,728,007.

		As to claim 10, this claim is fully disclosed in claim 9 of US 10,728,007.

Instant application claim 11:                             US Patent 10,728,007 claim 11:
A UE supporting HARQ, comprising:

A UE supporting HARQ, comprising:
a first receiver, to receive a first radio signal;

a first receiver, to receive a first radio signal;  
a second receiver, to detect a low-latency signaling in L1 time intervals respectively; and

a second receiver, to detect a low-latency signaling in L1 time 
intervals respectively;  and
a first transceiver, to transmit first HARQ-ACK information;

a first transceiver, to transmit first HARQ-ACK information;  
wherein the low-latency signaling is a physical layer signaling, the low-latency signaling comprises a first field, the first field in the low-latency signaling is used for determining at least the former one of whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit in a first HARQ-ACK bit group and the number of HARQ-ACK bits in the corresponding low-latency HARQ-ACK bit group; the first HARQ-ACK bit group comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group; the firsts HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group; the first HARQ-ACK information and the low-latency HARQ-ACK bit group each comprise a the first radio signal is transmitted on a Physical Downlink Shared Channel.


whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit 
in a first HARQ-ACK bit group and the number of HARQ-ACK bits in the 
corresponding low-latency HARQ-ACK bit group;  the first HARQ-ACK bit group 
comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group;  the first HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group; the first HARQ-ACK information and the low-latency HARQ-ACK bit group each 
integer;  time-domain resources occupied by the first radio signal are not later than any one of the L time intervals; and the first HARQ-ACK information is used for conveying the corresponding low-latency HARQ-ACK bit group. 



	As to claim 12, this claim is fully disclosed in claim 12 of US 10,728,007.

	As to claim 13, this claim is fully disclosed in claim 13 of US 10,728,007.

	As to claim 14, this claim is fully disclosed in claim 14 of US 10,728,007.

	As to claim 15, this claim is fully disclosed in claim 15 of US 10,728,007.

Instant application claim 18:                             US Patent 10,728,007 claim 16:
A base station supporting HARQ, comprising:

A base station supporting HARQ, comprising:
a first transmitter, to transmit a first radio signal;

a first transmitter, to transmit a first radio signal;  
a second transmitter, to transmit a low-latency signaling in L1 time intervals; and

a second transmitter, to transmit a low-latency signaling in L1 time intervals;  and
a second transceiver, to receive first HARQ-ACK information;

a second transceiver, to receive first 
HARQ-ACK information;  
wherein the low-latency signaling is a physical layer signaling, the low-latency signaling comprises a first field, the first field in the low-latency signaling is used for determining at least the former one of whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit in a first HARQ-ACK bit group and the number of the first radio signal is transmitted on a Physical Downlink Shared Channel.


in the low-latency signaling is used for determining at least the former one of 
whether a corresponding low-latency HARQ-ACK bit group comprises a HARQ-ACK bit 

corresponding low-latency HARQ-ACK bit group;  the first HARQ-ACK bit group 
comprises a HARQ-ACK bit related to the first radio signal, the low-latency signaling is used for determining time-domain resources occupied by the corresponding low-latency HARQ-ACK bit group;  the first HARQ-ACK information comprises part or all of HARQ-ACK bits in the first HARQ-ACK bit group;  the first HARQ-ACK information and the low-latency HARQ-ACK bit group each comprise a positive integer number of HARQ-ACK bits, and one HARQ-ACK bit indicates whether one downlink bit block is correctly decoded;  the L1 is a positive 
integer;  time-domain resources occupied by the first radio signal are not later than any one of the L time intervals; and the first HARQ-ACK information is used for conveying the corresponding low-latency HARQ-ACK bit group. 



	As to claim 19, this claim is fully disclosed in claim 17 of US 10,728,007.

	As to claim 20, this claim is fully disclosed in claim 20 of US 10,728,007.

Allowable Subject Matter
Claims 6-7, 9, and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHIRIN SAM whose telephone number is (571)272-3082.  The examiner can normally be reached on Mon - Fri, 10:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272 - 3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Date: 09/09/2021
/PHIRIN SAM/Primary Examiner, Art Unit 2476